DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. Claims 1-12 as originally filed are currently pending and are considered below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 23, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on February 27, 2020.  These drawings are sufficient.
Examiner statement regarding 35 USC 101
The claims recites the abstract idea of calculating vending machine inventories, which is considered as a mathematical concepts, but amounts to significantly more than the idea itself with the additional element communicating between the system and at least one telemetry module and adjusting the inventory for a second time for a first vending machine after the service route commences but before the first vending machine is restocked because the abstract idea is integrated into the practical application of real-time updating of service routes.
Allowable Subject Matter
Claims 2 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-7 and 9-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. #10,552,776 hereinafter ‘776. 
As per Claim 1, ‘776 discloses a method executed by a processor-based system comprising: 
in response to communications between the system and (a)(i) at least one telemetry module coupled to at least one of first, second, and third vending machines (VMs), and (a)(ii) at least one remote computing user node, the system: (b)(i) calculating inventories for first and second times for each of first, second, and third vending machines (VM) before execution of a service route commences;
in response to calculating the inventories for the second times for the first, second, and third VMs, 
the system: (c)(i) generating the service route to visit the first and second VMs on a specific date, and specifically avoiding visiting the third VM on the specific date, and (c)(ii) and (c)(ii) storing the service route in a non-transitory, physical, machine-readable medium; 
in response to at least one additional communication between the system and the at least one telemetry module, the system adjusting the inventory for the second time for the first VM after the service route commences but before the first VM is restocked; and 
in response to adjusting the inventory, the system calculating a quantity of a product required to restock the first VM (‘776, Claim 1)
Although the claims at issue are not identical, they are not patentably distinct from each other because both cases are concerned with calculating inventories for multiple vending machines at various times.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and application are claiming common subject matter with substantially similar claim language.
As per Claim 3, ‘776 discloses the method of claim 1 comprising: in response to the communications, the system calculating quantities of products removed from an inventory of a user and replaced into an inventory of a vendor; and in response to calculating quantities of products removed from the inventory of the user and replaced into the inventory of the vendor, the system calculating a single quantity of product required to restock both the first and second VMs; wherein the communications include a user using the at least one remote computing user node to log into the system (Claim 3).  
As per Claim 4, ‘776 discloses the method of claim 1 comprising the system: calculating that the first VM will exhaust total inventory for a product at a first exhaustion time that follows the first time for the first VM; calculating that the second VM will exhaust total inventory for a product at a second exhaustion time that follows the first time for the second VM; and calculating that the first exhaustion time precedes the second exhaustion time;  Filed Via EFS23VTW.001OC2USwherein generating the service route includes determining to visit the first VM before the second VM in response to calculating the first exhaustion time precedes the second exhaustion time (Claim 4).  
As per Claim 5, ‘776 discloses the method of claim 1 comprising: in response to another communication between the system and at least one of the at least one telemetry module and an additional at least one telemetry module coupled to a fourth VM, the system calculating inventories for first and second times for a fourth VM; the system generating the service route to visit the fourth VM between visiting the first and second VMs; and the system calculating locations for the first, second, and fourth VMs; wherein the location of the first VM is closer to the location of the second VM than the location of the fourth VM (Claim 5).  
As per Claim 6, ‘776 discloses the method of claim 1, wherein the first time is for a time occurring before execution of the service route commences and the second time is for a time projected to occur during the execution of the service route (Claim 7).  
As per Claim 7, ‘776 discloses a system comprising: 
at least one non-transitory, physical, machine-readable medium;
 at least one processor coupled to the non-transitory, physical, machine-readable medium; wherein:
 in response to communications between the at least one processor and 
(a)(i) at least one telemetry module coupled to at least one of first, second, and third vending machines (VMs), and (a)(ii) at least one remote computing user node, the at least one processor is to: 
(b)(i) calculate inventories for first and second times for each of first, second, and third vending machines (VM) before execution of a service route commences; 
in response to calculating the inventories for the second times for the first, second, and third VMs, the at least one processor is to: 
(c)(i) generate the service route to visit the first and second VMs on a specific date, and specifically avoid visiting the third VM on the specific date, and 
(c)(ii) store the service route in the non-transitory, physical, machine- readable medium;
 in response to at least one additional communication between the at least one processor and the at least one telemetry module, the at least one processor is to adjust the inventory for the second time for the first VM after the service route commences but before the first VM is restocked; and in response to adjusting the inventory, the at least one processor is to calculate a quantity of a product required to restock the first VM (Claim 8).  
As per Claim 9, ‘776 discloses the system of claim 7 comprising:
 in response to the communications, the at least one processor is to calculate quantities of products removed from an inventory of a user and replaced into an inventory of a vendor; 
and in response to calculating quantities of products removed from the inventory of the user and replaced into the inventory of the vendor, the at least one processor is to calculate a single quantity of product required to restock both the first and second VMs; 
wherein the communications include a user using the at least one remote computing user node to log into the system (Claim 10).  
As per Claim 10, ‘776 discloses the system of claim 7, wherein the at least one processor is to: 
calculate that the first VM will exhaust total inventory for a product at a first exhaustion time that follows the first time for the first VM; 
calculate that the second VM will exhaust total inventory for a product at a second exhaustion time that follows the first time for the second VM; and 
calculate that the first exhaustion time precedes the second exhaustion time; wherein generating the service route includes determining to visit the first VM before the second VM in response to calculating the first exhaustion time precedes the second exhaustion time (Claim 11).  
As per Claim 11, ‘776 discloses the system of claim 7 wherein: 
in response to another communication between the at least one processor and at least one of the at least one telemetry module and an additional at least one telemetry module coupled to a fourth VM, the at least one processor is to calculate inventories for first and second times for a fourth VM;
 the at least one processor is to generate the service route to visit the fourth VM between visiting the first and second VMs; and the at least one processor is to calculate locations for the first, second, and fourth VMs; 
wherein the location of the first VM is closer to the location of the second VM than the location of the fourth VM (Claim 12).  
As per Claim 12, ‘776 discloses the system of claim 7 wherein the first time is for a time to occur before execution of the service route commences and the second time is for a time projected to occur during the execution of the service route (Claim 14).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yung et al. U.S. Patent Application Publication 2002/0128932 discusses wireless purchase and online inventory apparatus and method for vending machines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHFORD S HAYLES whose telephone number is (571)270-5106.  The examiner can normally be reached on M-F 6AM-4PM with Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASHFORD S HAYLES/Primary Examiner, Art Unit 3687